United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 07-10222
                           Summary Calendar


GEORGE CORNIA,

                                      Plaintiff-Appellant,

versus

UNIVERSITY OF TEXAS MEDICAL BRANCH/DALLAS COUNTY JAIL; CTMB;
DALLAS COUNTY JAIL, Medical Records,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:06-CV-1216
                       --------------------

Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     George Cornia, Texas prisoner # 1235882, appeals the

district court’s dismissal of his civil right complaint, in which

he claimed, inter alia, that he was improperly administered

Dilantin, an anti-seizure medication.    The district court

summarily dismissed the civil rights claims pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and construed the remaining portion of the

complaint as an application for a writ of habeas corpus, which it

dismissed on limitation grounds.    The district court determined


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 07-10222
                                  -2-

that Cornia’s complaint that he was improperly administrated

Dilantin was time barred by the applicable limitations period.

     On appeal, Cornia argues that his claim regarding the

Dilantin was timely or, in the alternative, that the statute of

limitations should be tolled in his favor so as to render his

claim timely.   Cornia also asserts that his habeas corpus

petition was timely filed.    Cornia, however, has not briefed that

claim, and it is deemed waived.    Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993)

     We review the dismissal de novo.       Geiger v. Jowers, 404 F.3d

371, 373 (5th Cir. 2005).    Cornia’s complaint was not filed

within two years of the date that he learned that he had been

improperly given Dilantin, and it is therefore untimely.       See

Owens v. Okure, 488 U.S. 235, 249-50 (1989); Piotrowski v. City

of Houston, 51 F.3d 512, 516 (5th Cir. 1995); TEX. CIV. PRAC.    AND

REM. CODE § 16.003(a).   Cornia is not entitled to equitable

tolling of the limitations period.    See Fisher v. Johnson, 174

F.3d 710, 715-16 (5th Cir. 1999); Helton v. Clements, 832 F.2d

332, 336 (5th Cir. 1987).

    AFFIRMED.